Memorandum Opinion
This is an appeal from the granting of defendant’s motion for non-suit. Plaintiff’s exception was transferred by DiClerico, J.
On June 13, 1974, the plaintiff, then fourteen, was operating a mini-bike, an off-highway recreational vehicle (OHRV), on State land. The defendant was constructing alterations to a highway interchange and the plaintiff alleged that the defendant negligently failed to warn and erect appropriate barriers which would have prevented the plaintiff from driving into a culvert and injuring himself. At trial the defendant moved for a nonsuit at the end of plaintiffs opening statement. The motion was granted after the trial court determined that there was no duty owed by the defendant to the plaintiff.
*109Subject to certain exceptions, RSA 212:341 provides that a lessee or occupant of premises “owes no duty of care to keep such premises safe for . . . OHRVs as defined in RSA 269-C . . . Plaintiffs opening statement did not bring him within any of the exceptions. See, e.g., RSA 212:34 III. Furthermore, RSA 269-C:6 II provides that no one shall operate an OHRV “upon any portion of the right-of-way of any public way.” We find no error.

Exception overruled.